'§§rz

UNITED STATES DISTRICT COURT

FoR THE Drsrmcr oF CoLUMBIA \QV 1 b 'Zl)ll
gm u.-§¢ 91 ° 3

James F. Mcl\/Iillan, )
)

Petitioner, )

)

v. g C1v1l Act1on No. »` y ;

United States of America, )
)

Respondent. )

MEMORANDUM OPH\IION

This action, brought pro se, is before the Court on the petitioner’s application for a writ of
habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction.

'l`he petitioner is a prisoner at the United States Penitentiary McCreary in Pine Knot,
Kentucky. He challenges the sufficiency of the evidence supporting his sodomy conviction
entered by the Superior Court of the District of Columbia. See Petition for Writ of Habeas
Corpus by a Person in Custody in the District of Columbia at 2, 5-6.

lt is established that challenges to a Superior Court judgment of conviction must be
pursued in that court under D.C. Code § 23-1 10, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43
(D.C. Cir. 1998); Byra’ v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997), and that absent a
showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no
recourse to a federal judicial forum." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986),
cert. a’erziea', 479 U.S. 993 (1986) (internal footnote omitted). Under District of Columbia law,

[an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to

A/

apply for relief by motion pursuant to this section shall not be entertained by . . . any

Federal . . . court if it appears . . . that the Superior Court has denied him relief, unless

it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.
D.C. Code §23-110(g). The petitioner has not shown that his local remedy is inadequate to
address his claims. Therefore, this Court lacks jurisdiction over the instant petition. A separate
Order of dismissal accompanies this Memorandum Opinion.

United States District Judge

/

Date: Novembei;\y/t/. , 2011